Name: Regulation (EEC) No 1233/71 of the Council of 7 June 1971 on imports of citrus fruit originating in Turkey
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 Official Journal of the European Communities 369 6.6.71 Official Journal of the European Communities No L 130/51 REGULATION (EEC) No 1233/71 OF THE COUNCIL of 7 June 1971 on imports of citrus fruit originating in Turkey in Article 4 of Annex 5 to the Interim Agreement and Article 4 of Annex 6 to the Additional Protocol for the following products originating in Turkey: ex 08.02 A: Oranges, fresh ex 08.02 B: Mandarins and satsumas, fresh; Clementines, tangerines and other similar citrus hybrids, fresh ex 08.02 C : Lemons, fresh Article 2 THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof; Having regard to the proposal from the Commission; Having regard to the Opinion of the European Parliament1 ; Whereas Article 4 of Annex 5 to the Interim Agreement between the European Economic Community and Turkey and Article 4 of Annex 6 to the Additional Protocol to the Agreement establishing an Association between the European Economic Community and Turkey provide for a tariff reduction for imports into the Community of certain citrus fruits originating in Turkey; whereas, in the period to which the reference prices are in force, this reduction must be subject to the application of a fixed price on the internal market of the Community; whereas the implementation of this system necessitates the adoption of implementing provisions ; Whereas the proposed system must form part of the common organisation of the market in fruit and vegetables ; whereas the provisions of Regulation No 232 on the progressive establishment of a common organisation of the market in fruit and vegetables and the provisions adopted in implementation of that Regulation, last amended by Regulation (EEC) No 2512/69,3 should therefore be taken into account; 1 . For the purpose of fulfilling conditions laid down in Article 4 (3 ) of Annex 5 to the Interim Agreement and of Annex 6 to the Additional Protocol, the quotations recorded oh the representative Community markets at the importer/wholesaler stage, or converted to this stage, account being taken of adjustment factors and after deduction of transport costs and import charges other than customs duties these factors , costs and charges being those provided for the calculation of the entry price referred to in Regulation 23 must remain, for a specific product, converted where appropriate to Class I, pursuant to the first indent of the seventh subparagraph of Article 1 (2) of Regulation 23 , at least as high as the price defined in Article 3 . 2. With respect to the deduction of import taxes other than customs duties, in so far as the prices disclosed to the Commission by Member States include the incidence of taxes, the sum to be deducted shall be calculated by the Commission so as to avoid difficulties which may result from the incidence of taxes on entry prices being dependent on the origin of the products concerned. In such cases an average amount corresponding to the arithmetic average between the lowest and highest incidence of such taxes shall be taken into account in this calculation. Detailed rules for the application of this paragraph shall be laid down in accordance with the procedure laid down in Article 13 of Regulation No 23 . HAS ADOPTED THIS REGULATION: Article 1 This Regulation lays down implementing provisions in respect of the preferential treatment provided for 1 OJ No C 45, 10.5.1971, p. 34. 2 OJ No 30, 20.4.1962, p. 965162. 3 OJ No L 318, 18.12.1969, p. 4. 370 Official Journal of the European Communities 3 . The representative markets for the purposes of paragraph 1 are the Community markets used for recording quotations on the basis of which the entry prices referred to in Regulation No 23 are calculated . Community disclosed by the Member States, shall follow regularly the movement of prices and shall ascertain the price and other levels referred to in Article 4. The measures required shall be adopted in accordance with the procedure laid down in Regulation No 23 with regard to the application of countervailing duties to fruit and vegetables . . Article 3 The price referred to in Article 2 ( 1 ) shall be equal to the reference price in force during the period in question, plus the incidence of the Common Customs Tariff on this price and a standard amount of. 1-2 units of account per 100 kilogrammes . Article 6 Article 4 The provisions of Article 11 of Regulation No 23 shall continue to apply. Article 7 Where, in respect of one of the products listed in Article 1 , the quotations referred to in Article 2 ( 1 ), account being taken of the adjustment factors and after deduction ' of transport costs and import taxes other than customs duties, remain, on the representative markets of the*Community with the lowest quotations, lower than the price defined in Article 3 on three consecutive market days , the Common Customs Tariff duty in force on the date of import shall be applied to the product in question. This system shall apply until the said quotations , remain, on the representative markets of the Community with the lowest quotations , at least as high as the price defined in Article 3 on three consecutive market days . The system laid down by this Regulation shall be applicable from the entry into force of the Interim Agreement. Council Regulation (EEC) No 1543/691 of 23 July 1969 on imports of citrus fruit from Turkey shall be repealed on the same date. Article 8 Article 5 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. The Commission, on the basis of the quotations recorded on the representative markets of the This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 7 June 1971 . For the Council The President M. SCHUMANN 1 OJ No L 200, 9.8.1969, p . 5 .